UNlTED STATES BANKRUPTCY COURT
DlSTRlCT OF NEW l\/lEXECO

ln rel CASE NUl\/lBER 18»13027-t11

ROl\/lAN CATHOLlC CHURCH OF THE
ARCHDlOCESE OF SANTA FE, a NeW lUDGE THUl\/lA

l\/lexico Corporation Sole,
Debtor CHAPTER 11

 

DEBTOR'S STANDARD l\/lONTHLV OPERATlNG REPORT (BUSlNESS)
FORTHE PERlOD
FROl\/l l\/lARCH l, 2019 TO l\/lARCH 31, 2019

Comes now the above-named debtor and files its l\/lonthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

    

 

x ja

 

 

Debtor's Address and Phone Number: Loi/d élsaesser

4000 St. losephs Pl‘ NW Bruce A. Anderson

Albuquerque, Nl\/l 37120 ELSAESSER ANDERSON, CHTD
(505) 831-8100 320 East Neider Avenue, Suite 102

Coeur d'Alene, €D 83315
(208) 667~2900

Fax: (208) 667-2150
ford@eaidaho.com
brucea@ea§olaho.com

~and~

 

Thomas D. Wall<er

WALKER & ASSOCiATES, P.C.
500 l\/larquette N.W., SuEte 650
Albuquerque, Nl\/l 87102

(505) 766~9272

Fax: (505) 722-9287

twaiker§d)waEl<erlaw§c.”cpwr§i,
Note: The original l\/lonthly Operating Report is to be filed with the court and a copy simultaneously

provided to the United States Trustee Office. i\/lonthly Operating Reports must be filed by the 20th day of
the following month.

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 1 Of 33

SCHEDULE OF RECEIPTS AND DlSBURSEMENTS
FOR THE PER|OD BEG|NNING MARCH 1, 2019 and END|NG MARCH 31, 2019

Name of Debtor: Roman Cathollc Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Date of Petition: December 3, 2018

 

 

 

 

 

 

 

CUMULATIVE
CURRENT MONTH PET|T|ON T0 DATE
1. FUNDS AT BEGINNlNG OF PER|OD $ 17,389,102 $ 16,937,370
2. RECE|PTS:
A. Cash Sa|es (See Detall Attachment) 811,413 3,172,613
Minus: Cash Refunds _ -
Net Cash Sa|es 811,413 3,172,613
B. Accounts Receivable 415,717 1,849,836
C. Other Receipts (See MOR-B) 203,841 1,128,487
3. TOTAL RECE|PTS (Llnes ZA+ZB+ZC) 1,430,971 6,1$0,936
4. TOTAL FUNDS AVAILABLE FOR OPERAT|ONS (Llne
1 + Ll ne 3) s 18,820,073 $ 23,083,306
5. DlSBURSEMENTS
A. Advertlslng $ - $ -
B. Bank Charges - -
C. Contract Labor - -
D. leed Asset Payments (not lncl. in N) - -
E. lnsurance - 5,225
F. lnventory Payments (See Attach. 2) - -
G. Leases - 7,627
H. Manufacturlng Supplles - -
l. Office Supplles 3,181 22,695
J. Payroll - Net (See Attachment 48) 287,832 1,237,324
l<. Professlonal Fees (Accounting & Legal) 62,$70 306,883
L. Rent - -
M. Repairs & Maintenance 13,203 44,042
N. 5ecured Credltor Payments (See Attach. 2) 8,230 36,547
O. Taxes Paid - Payroll (See Attachment 4C) - ~
P. Taxes Paid - Sa|es & Use (See Attachment 4C) - -
Q. Taxes Paid - Other (See Attachment 4C) - -
R. Te|e phone 3,487 17,898
S. Travel & Ente rtainment _ 8,310 24,465
T. U.S. Trustee O.uarter|y Fees - 10,016
U. Uti|ities 18,944 63,983
V. Vehicle Expenses 4,324 22,210
W. Other Operatlng Expenses (See MOR-B) 1,263,87$ 4,143,274
6. TOTAL DISBURSEMENTS (Sum of 5A thru W) 1,673,954 5,942, 187
7. END|NG BALANCE (Line 4 Nlinus Line 6) $ 17,146,119 $ 17,146,119

 

l declare under penalty of perjury that this statement and the accompanying documents and reports are
true and correct to the best of my knowledge and belief.

This 18"' day of April, 2019 _ZM

(szgn'adn=e';

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 2 Of 33

(a) This number is carried forward from last month's report. For the first report on|y, this number will be the balance as

of the petition date.
(b) This figure will not change from month to month. it is always the amount of funds on hand as of the date of the

petition
(c) These two amounts will always be the same if form is completed correctly

MONTHLY SCHEDULE OF RECEiPTS AND DlSBURSEMENTS (cont'd)
Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

 

 

OTHER RECElPTS:
Describe Each item of Other Receipts and List Amount of Receipt. Write totals on Page i\/iOR-Z,
Line 2C.
Description Current Month Cumulative Petition to Date
Custodial - Priest Retirement Fund 69,600 310,434
Custodial - Religious Order Priest Retirement Fund 10,735 31,411
Custodial - Second Coilections 12,246 301,710
Custodial - Cafeterla Plan 2,422 7,266
Custodial ' 3rd Party Donations Payable to Others 11,014 18,102
Proceeds from Sales and Maturities of investments - 100,000
Deposit and Loan Trust Fund interest Spread 95,000 292!000
Seminarian Support - 45,893
l\/iiscellaneous Receipts 2,823 21,670
TOTAL OTHER RECEiPTS $ 203,841 $ 1,128,487

 

 

 

 

 

”Other Receipts" includes Loans from insiders and other sources (i.e. Officer/Owner, related
parties directors, related corporations, etc.) Please describe below:

 

 

 

toan Amount Source of Funds Purpose Repayme ntScheduie
$ 100,000 Check Parish Loan $833.33perm0nth for lOyears
$ 14,187 Check Priest auto loan $400per month fordyears
$ 14,559 Check Priestautoioan $429.85 permonthf0r3years

 

 

 

 

 

 

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 3 Of 33

OTHER DlSBURSEMENTS:
Describe Each item of Other Disbursement and List Amount of Disbursement. Write totals on

Page MOR-Z, Line SW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Cumulative Petition to Date

Food/Beverage 6,128 22,487
ComputerExpense 1,747 69,472
Books/Subscriptions 3,232 8,825
Dues/Memberships 18,153 27,127
Conferences/Seminars 905 3,046
Priest Convocation - 332
Small Furniture/Equipment 1,159 8,561
Archdiocesan Subsidies 85,308 575,004
Special Programs 13,357 54,679
TV lVlass 8,943 37,426
Departrnental l\/liscellaneous Expense 2,389 8,369
Operationai Contingencies 4,757 4,757
Grant and DonorFunded Services 16,571 129,714
Designated Fund Expense 17,015 63,994
Other Payroll Expenses 49,075 100,858
Purchases of investments - 68,865
Custodial - Seminarian Gift 3,000 13,350
Custodial - Santo Nino Regional School Subsidy 13,151 63,212
Custodial - Priest Retire ment Fund 76,546 272,376
Custodial - Second Coiiections 384,419 504,098
Custodial - insurance E)<pense 515,044 1,811,851
Custodial - Cafeteria Plan 3,058 11,043
Custodial - 403(b) Empioyee Retire ment 17,471 122,685
Custodial - 3rd Party Donation Paid to St. Therese School - 100,802

l\/lisceiianeous Disburse merits 22,448 6(),342
TOTAL OTHER DlSBU RSEMENTS $ 1,263,875 $ 4,143,274

 

 

 

 

N€)TE: Attaci‘i a current Baiance Sl‘ieet and income (Profit & i..oss} Statement

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 4 Of 33

ATTACHMENT 1
MONTHLY ACCOUNTS RECElVABLE RECONClLlATiON AND AGlNG

Name of Debtor: Roman Cathoiic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning March 1, 2019 Period ending l\/larch 31, 2019

ACCOUNTS RECEEVABLE RECONCiLiATiON
(include all accounts receivabie, pre-petition and post-petition, including charge card sales which have
not been received):

Beginning of l\/ionth Balance $ 814,613 (a)
PLUS: Current l\/|onth New Biiiings $ 355,633
MlNUS: Collection Duringthe l\/|onth $(415,717) (b)
PLUS/l\/|lNUS:Adjustments orWriteoffs $ - *
End of l\/|onth Balance $ 754,529 (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

POST PETiTlON ACCOUNTS RECEiVABLE AGlNG
(Show the total for each aging category for all accounts receivabie)

0-30 Days 31-60 Days 61-90 Days OverSODays Total
$458,585 $ 3,642 $ 3,132 $ 289,171 5 754,529 (c)

 

For any receivables in the ”Over 90 Days" category, please provide the foilowing:
(See Attached - “GVer 90 Days Listing")

(a) This number is carried forward from last month’s report. For the first report only, this number
will be the balance as of the petition date.
(b) This must equal the number reported in the ”Current l\/lonth” column of Scheduie of Receipts

and Disbursements (Page l\/iOR-2, Line 2B).
(c) These two amounts must equal.

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 5 Of 33

ATTACHMENT 2
MDNTHLY ACCOUNTS PAYABLE AND SECURED PAVMENTS REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18~13027-t11

Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending l\/larch 31, 2019

in the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not

include amounts owed prior to filing the petition.

POST~PETlTiON ACCOU NTS PAYABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaS€ 18-13027-'[11

DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 6 Oi 33

Days
Date incurred Outstanding Vendor Description Amount
Professionai
Stelzner, Winter, 5ervices - 25% of
Warburt.on, Flores, December 2018
12/17/2013 104 Sanchez & Dawes, PA services due 5 646
Professiona|
Services f 25% of
King industries December2018
1/3/2019 87 Corporation services due 5 11633
Professional
Services ~ 25% of
E|saesserAnderson, December 2018
12/31/2018 90 Chtd, services due $ 12,290
Professiona|
Services ~ 25% of
King industries January 2019
1/23/2019 62 Corporation services due $ 3’161
Professional
Stelzner, Winter, Services ~ 25% of
Wa\'burt.on, Flores, January 2019
1/28/2019 62 Sanchez & Dawes, PA services due 5 3,633
Professior\a|
Steizner, Winter, Services ~ 25% Of
Warbur‘ton, F|ores, December 2018
1/29/2019 61 Sanchez & Dawes, PA services due 5 3,535
Professional
Services ' 25% of
Wa|ker&Associates, December 2018
1/31/2019 60 PC Servi€es due s 7,219
Professior\al
Services ~ 25% of
ElsaesserAnderson, January 2019
2/20/2019 39 Chtd. services due 5 13,290
Professional
Services ~ 25% Of
Wa|ker & Associates, _lanuary 2019
3/2/2019 29 PC services due $ 6‘643
Professional
Services ~ 25% of
King industries February 2019
3/3/2019 23 Corporation services due $ 1,295
Professiona|
Services ~ 25% Of
ElsaesserAndersOn, February 2019
3/20/2019 11 Chtd. services due 3 9'102
Professoir\al
Stelzner, Winter, Services*25% of
Warbur‘i:on, Flores, Febr'uary 2019
3/29/20]_9 2 Sanchez & Dawes, PA services due 5 2'326
Professoina|
Services ~ 25% of
King industries |V|arch 2019
4/5/2019 0 Corporation services due $ 1532
Total $ 66,509 (b)

[:l Check here if pre-petition debts have been paid. Attach an expianation and copies of
supporting documentation.

 

ACCOUNTS PAYABLE RECGNCiLlATlON (Post Petition Unsecured Debt Dnly)

Opening Baiance $ 79,333 (a)
PLUS: New indebtedness incurred This Month $ 1,349,108
i\/iiNUS: Amount Paid on Post Petition, Accounts

Payabie This i\/lonth $(1,361,932)
PLUS/i\/liNUS:Adjustments $ - *
Ending i\/ionth Balance $ 66,509 (c)

*For any adjustments provide explanation and supporting documentation, if applicabie.

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Oniy). if you have entered
into a modification agreement with a secured creditor/lessor, consult with your attorney and the United
States Trustee Program prior to completing this section.

 

 

 

 

 

 

 

 

 

Total
Date Number Amountof
Payment of Post Petition Post Petition
Due This Amount Payments Payments
Secured Creditcr/Lessor Month Paid This Month Deiinquent Deiinc;uent
Bank of America Credit Card 3/25/2019 $ 8,229.67
Totai $ 8,229.67 (d)

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b,c) The total of line (b) must equal line (c)
(d) This number is reported in the ”Current i\/ionth" column of Schedule of Receipts and Disbursements (Page l\/iOR-Z, Line 5N)

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 7 Oi 33

ATTACHMENT 3
lNVENTORY AND FiXED ASSETS REPORT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-tll
Archdiocese of Sa nta Fe

Reporting Periocl beginning i\/larch l, 2019 Period ending l\/larch 31, 2019
iNVENTOR¥ REPORT

N/A - The Archdiocese of Santa Fe does not have inventory
lNVENTORY AGiNG

 

N/A - The Archdiocese of Santa Fe does not have inventory
FlXED ASSET RE?ORT

 

FiXEDASSETS FA|R i\/lARKET VALUE AT PETiTiON DATE: $ 37,590,598 (b)
(includes Property, Plant and Equipment)

BRiEF DESCR|PTlON (First Report Oniy): The majority of the Fl\/l\/ Fixed Assets include real property
totaling 531,563,556 or 98.8%. Ten properties including the Cathoiic Center/St. Pius campus and the
lHl\/l Retreat Center make up approximately 530.3 million of the total real estate, amongst other homes
and land sites. i\/lost of the real estate is recorded at assessed value with only a few properties being
appraised The remaining 1.8% of fixed assets includes furniture, fixtures and equipment as well as
collectibies in which some items have been appraised.

FlXED ASSETS RECONClLiATlON:

Fixed Asset Bool< Vaiue at Beginning of Month $ 5,780,883 (a)(b)
l\/liNUS: Depreciation Expense $ (7,610)

PLUS: New Purchases $ -
PLUS/l\/llNUS:Adjustments orWrite-downs $ - *
Ending l\/lonthiy Baiance $ 5,773,273

*For any adjustments or write-downs, provide expianation and supporting documentation, if appiicabie.

BR|EF DESCRlPTlON CF FiXED ASSETS PURCHASED OR DiSPOSED OF DURENG THE REPORTiNG PER|OD:
N/A ~ No purchases or sales/dispositions of assets during the reporting period.

(a) This number is carried forward from last month's report. For the first report only, this number
wiii be the baiance as of the petition date.

(b) Fair l\/iarl<et Vaiue is the amount at which fixed assets could be sold under current economic
conditions. Bool< Vaiue is the cost ofthe fixed assets minus accumulated depreciation and other
adjustments.

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 8 Oi 33

ATTACHMENT 4A
MONTHLY SUMMARY GF BANK ACTiVlTY - OPERATlNG ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-tll
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending l\/larch 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity. if bank accounts other than the three required by the United States Trustee Program are
necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionaliy, use of less than the three required bank accounts must be approved the United States

Trustee.
NAl\/lE OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAl\/lE: Operating Account ACCOUNT NUl\/lBER: 0021

PURPOSE OF ACCOUNT: Operating

Ope rating Account

Ending Balance per Bank State ment $4,038,618

Plus TotalAmount of Outstanding Deposits $ -
l\/linus Total Amount of Outstanding Checks and other debits $ (228,088) *
Ending Balance per Check Register $3,810,530 **(a)

*Debit cards are used by: N/A ~ debit cards are not issued for this account
**if Closing Baiance is negative, provide explanations N/A ~ account has positive balance

The following disbursements were paid in Cash (do not include items reported as Petty Cash on
Attachment 40) @ Check here if cash disbursements were authorized by United States Trustee):
N/A - no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR lN POSSESS§ON ACCCUNTS
”Total Amount of Outstanding Checks and other debits", iisted above, includes:

Transfe rred to Operating Reserve i\/ioney l\/iarket Account -
Transferred to Payroli Account 287,832
Transfe rred to Cafete ria Account 7,267
Transferred to Prope rty insurance Reserve Account 118,477

Transferred to Worke rs Comp Ciaims Account
Transferred to Worke rs Comp Seif insurance Account
Transferred to Worke rs Comp i\/ioney l\/iarket Account

'U`rU>U>(/>'U`r'(/`r'(/`r

(a) The total of this line on Attachment 4A, 43, 4C, 4E, 4F, 46 and 4|-| plus the total of 40 must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page l\/lOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 9 Oi 33

ATTACHMENTS 5A
CHECK REGISTER - OPERATiNG ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning i\/larch 1, 2019 Period ending l\/larch 31, 2019
NAl\/lE OF BANK: Bank of America BRANCH: New i\/iexico
ACCOUNT NAl\/lE: Operating Account ACCOUNT NUi\/iBER: 0021

PURPOSE OF ACCOUNT: Operating

Account for all disbursements including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is lncluded.

(See attached - “Cl'ieck Register - Operating Account”)

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 10 Oi 33

ATTACHMENT 48
MONTHLY SUMMARY OF BANK ACTlVlTY - PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending l\/larch 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NA|\/iE OF BANK: Bank of America BRANCH: New l\/lexico

ACCOUNT NAl\/iE: Payroll ACCT ACCOUNT NUl\/iBER: 0860
PURPOSE OF ACCOUNT: ZBA payroll account

Payroll Account

Ending Balance per Bank Statement $-
PlusTotal Amount ofOutstanding Deposits $-
l\/ilnus Total Amount of Outstanding Checl<s and other debits §_-_ *
Ending Balance perChecl< Register §_: **(a)

*Debit cards must not be issued on this account.
**if Closing Balance is negative, provide explanation: N/A - account has positive balance

The following disbursements were paid in Cash (§ Check here if cash disbursements were authorized
by United $tates Trustee): N/A - no cash disbursements during the reporting period.

The following non-payroll disbursements were made from this account:
N/A - no non-payroll disbursements were made from this account

(a) The total of this line on Attachment LiA, LiB, 4C, 4E, lli:, 46 and 4H plus the total of 40 must equal the amount
reported as ”Endlng Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 11 Oi 33

ATTACHMENTS 53
CHECK REGlSTER - PAYROLL ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending i\/larch 31, 2019
N/-\l\/lE OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAi\/lE: Payroll ACCT ACCOUNT NUi\/lBER: 0860

PURPOSE OF ACCOUNT: Payroll

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is inciuded.

CHECK
DATE NUlVlBER PAYEE PURPOSE AMOUNT
N/A - Payroll funds impounded by Paycor who then distributes to empioyees/tax agencies
via direct deposit

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 12 Oi 33

ATTACHMENT 4C
MONTHLY SUlVllVlARY OF BANK ACTlVlTY - TAX ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending i\/iarch 31, 2019

The Archdiocese of Santa Fe does not have a tax account. Payroll is processed by a 3rd part processor,
Paycor, and all payroll related funds (payroil wages, payroll taxes, withholding, etc.) are impounded by
Paycor from the Payroll Account the following day after payroll has been processed through the Paycor
system. Paycor also files all federal and state related tax returns on behalf ofthe Archdiocese of Santa

Fe by the required filing dates.

ATTACHMENTS 5C
CHECK REGlSTER - TAX ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of 5a nta Fe

Reporting Period beginning i\/iarch 1, 2019 Period ending l\/larch 31, 2019

See explanation above regarding tax account

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 13 Oi 33

ATTACHMENT 4D
lNVESTNlENT ACCOUNTS AND PETTY CASH REPORT

lNVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and
bonds, etc., should be listed separately. Attach copies of account statements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Negotiable instrument Face Value Purchase Price Date of Purchase Current NlarketValue
l\/ioney MarketAccount 5 28,970 N/A~Cash N/A~Cash 5 28,970
l\/ioney MarketAccount-Operating 5 53,539 N/A~Cash N/A-Cash 5 53,539
l\/ioney MarketAccount-Selfinsured 5 118,387 N/A-Cash N/A-Cash 5 118,387
l\/iunicipai Bonds - Operating 5 205,000 5 212,029 Various - See Statement 5 205,623
Corporate Fixed income - Operating 5 3,790,000 5 3,923,844 Various - See Statement 5 3,783,638
Certificates of Deposits - Operating 5 150,000 5 152,011 Various - See Statement 5 148,694
l\/iunicipal Bonds - Self insured 5 50,000 5 50,831 Various - See Statement 5 50,146
Corporate Fixed income-Selfinsured 5 720,000 5 740,270 Various~See Statement 5 720,538
Government Securities - Self insured 5 25,000 5 25,096 Various - See Statement 5 3,847
Certificates of Deposits - 5elf insured 5 240,000 5 242,047 Various ~ See Statement 5 238,946
Certiflcates of Deposit ~ Workers Comp 5 1,079,000 5 1,079,000 March 2015 5 1,079,917
Stock - Catholic Umbrelia Pooi 5 603,474 5 603,474 july 1, 1987 5 603,474
Varied Portfolio Managed by Catholic
FOundatiOn 5 4,739,674 5 4,704,007 1990'$ and 2004 5 4,739,674
Varied Portfolio i\/lanaged by Cathoiic
Extension Society 5 210,123 5 210,426 lanuary 2018 5 210,123
ToTAL $ 11,935,515 (a)
PETTY CASH REPORT
The following Petty Cash Drawers/Accounts are maintained:

(Column 2) (Column 3} (Column 4)

 

Maximum Amount of
Amount of Petty Cash on
Cash in Hand At End of Diffe re nce between

 

 

 

 

 

 

 

 

 

 

 

Location of Box/Account Drawer/Acct. Month (Column Z) and (Column 3)
Finance Office - Catholic Center 5 400 5 321 5 79
Archbishop‘s Home - Albuquerque 5 500 5 500 5 -
lHlVl Retreat Ce nter Office - Santa Fe 5 700 5 700 5 -
Plant Operations Office - Catholic Ce nter 5 400 5 400 5 -
l\/iadonna Retreat Center - Catholic Ce nter 5 200 5 200 5 -
TOTAL $ 2,121 (b)

 

CaSe 18-13027-'[11 DOC 165 Filed O4/18/19 Entered O4/18/19 15239:52 Page 14 Oi 33

For any Petty Cash Disbursements over 5100 per transaction, attach copies of receipts. lfthere are not
receipts, provide an explanation: N/A-There were no petty cash disbursements over 5100 per
transaction in this reporting period.

TOTAL lNVESTMENT ACCOUNTS AND PETl'Y CASH (a+b) 5 11,987,536 (c)

(c) The total of this line 0n Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of 4D must equal the amount
reported as l/linding Balance" on Schedule of Receipts and Disbursements (Page MOR-Z, i_ine 7).

ATTACHMENT 4E
MONTHLY SUMMARY OF BANK ACTlVlTY - CAFETERlA ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending lviarch 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAl\./iE OF BANK: Bank of America BRANCH: New l\/iexico
ACCOUNT NAl\/iE: Cafeteria Fund ACCOUNT NUMBER: 3937
PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Cafete ria Account

 

Ending Balance per Bank Statement 58,587

Pius TotalAmount ofOutstanding Deposits 5 -
i\/linus Total Amount of Outstanding Checks and other debits 5 (208) *
Ending Balance per Check Register 58,378 **(a)

 

*Debit cards must not be issued on this account.
**if Ciosing Balance is negative, provide explanation: i\l/A » account has positive balance

The following disbursements were paid in Cash (i:j Check here ifcash disbursements were authorized
by United States Trustee): N/A - no cash disbursements during the reporting period.

The following non-cafeteria disbursements were made from this account:
N/A~ no non-cafeteria disbursements were made from this account

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4l-l plus the total of4D must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page MOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed O4/18/19 Entered O4/18/19 15239:52 Page 15 Oi 33

ATTACHMENTS 5E
CHECK REGlSTER - CAFETER|A ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/iarch 1, 2019 Period ending l\/larch 31, 2019
NAl\/iE OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAl\/lE: Cafeteria Fund ACCOUNT NUl\/iBER: 3937

PURPOSE OF ACCOUNT: To cover expenses incurred by employees through their cafeteria benefit plan

Account for all disbursements, including voids, lost checks, stop payments, etc. in the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUN|BER PURPOSE AlVlOUNT
3/4/2019 712 Cafeteria Contri bution 5 208.33
3/4/2019 71261 Cafete ria Contri bution 5 238‘48
3/4/2019 71262 Cafeteria Contribution 5 74.21
3/4/ 71263 Cafete rla Contri bution 258.88
3/4/ 712 Cafeteria Contribution 501.89
3/18/20 71329 Cafeteria Contribution 208.33
3/18/ 7 Cafete ria Contribution 149‘84

580. 39
500. 00
3,058. 10

3/18/2019 71332 Cafeteria Contribution
3/18/2019 71333 Cafeteria Contribution
TOTAL

$
$
$
$
3/18/2019 71331 CafeteriaContribution 5 337.75
$
$
$

 

*individual Names Redacted

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 16 Oi 33

ATTACHMENT 4F
MONTHLY SUNlMARY OF BANK ACTlVlTY - WORKERS CONIP SELF !NSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning March 1, 2019 Period ending l\/larch 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAl\/lE OF BANK: Bank of America BRANCH: New l\/lexico

ACCOUNT NAl\/lE: Self insurance Reserve ACCOUNT NUMBER: 6317
PURPOSE OF ACCOUNT: Cash reserves for the purpose of self-insuring workers compensation claims

Workers Comp Self insurance Account

Ending Balance per Bank Statement 5731,522

Plus TotalAmount of Outstanding Deposits 5 -
l\/linus TotalAmount of Outstanding Checks and other debits 5 ~ *
Ending Baiance perCheck Register 5731,522 **(a)

*Debit cards must not be issued on this account.
**if Closing Baiance is negative, provide explanation: N/A - account has positive baiance

The following disbursements were paid in Cash (§:lCheck here if cash disbursements Were authorized
by United $tates Trustee): N/A ~ no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR lN PGSSESSEON ACCOUNTS
”Total Amount of Outstanding Checks and other debits", Eisted above, includes:

Transfe rred to Operating Account

Transferred to Operating Reserve Nloney l\/larket Account
Transferred to Payroll Account

Transferred to Cafete ria Account

Transferred to Property insurance Reserve Account
Transferred to Workers Comp Claims Account

Transfe rred to Workers Comp l\/loney l\/larket Account

'U')-'U')-'U'i-'U')-'U')-'U'i-'U')-
i

(a) The total of this line on Attachment 4A, 4B, 4C, AE, 4F, 46 and 4H plus the total of4D must equal the amount
reported as "Ending Balance" on Schedule of Receipts and Disbursements {Page l\/lOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 17 Of 33

ATTACHMENTS 5F
CHECK REGESTER - WORKERS COMP SELF iNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027~t11
Archdiocese of Santa Fe

Reporting Period beginning l\/larch 1, 2019 Period ending l\/larch 31, 2019
NAi\/lE OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAi\/lE: Self insurance Reserve ACCOUNT NUMBER: 6317

PURPOSE OF ACCOUNT: Cash reserves forthe purpose of self-insuring workers compensation claims

Account for all disbursements, including voids, lost checks, stop payments, etc. ln the alternative, a
computer generated check register can be attached to this report, provided all the information
requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

No checks issued this reporting period

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 18 Of 33

ATTACHMENT 4G
MONTHLY SUMMARY OF BANK ACTiVlTY - PROPERTY lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Catholic Church ofthe Case Number 18»13027-t11
Archdiocese of Santa Fe

Reporting Period beginning l\/iarch 1, 2019 Period ending lviarch 31, 2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank
Activity.

NAME OF BANK: Bank of America BR/-\NCH: New lviexico

ACCOUNT NAME: Property insurance Cash Reserve ACCOUNT NUMBER: 0078
PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Property insurance Reserve Account

Ending Balance per Bank Statement 5609,512

Plus TotalAmount of Outstanding Deposits 5 -
l\/linus TotaiAmount ofOutstanding Checks and other debits 5 ~ *
Ending Baiance per Check Register 5609,512 **(a)

*Debit cards must not be issued on this account.
**if Closing Baiance is negative, provide expianation: N/A - account has positive balance

The following disbursements were paid in Cash (§:l Check here if cash disbursements Were authorized
by United States Trustee): N/A - no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTDR iN P€)SSESSEON ACCOUNTS
”Total Amount of Outstanding Checks and other debits", iisted above, includes:

Transfe rred to Ope rating Account 5 105,292
Transferred to Operating Reserve i\/loney Market Account

Transferred to Payroli Account ~
Transferred to Cafeteria Account -
Transferred to Workers Comp Self insurance Account
Transferred to Workers Comp Claims Account

Transferred to Workers Comp Money Market Account

'U')-'U')-'U')-'U')-'U')-'U')-

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4l~l plus the total of4D must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page l\/lOR-Z, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 19 Of 33

ATTACHMENTS 5G
CHECK REGESTER - PROPERTY lNSURANCE RESERVE ACCOUNT

Name of Debtor: Roman Cathoiic Church ofthe Case Number 18-13027~t11
Archdiocese of 5a nta Fe

Reporting Period beginning i\/larch 1, 2019 Period ending l\/larch 31, 2019
NAl\/lE OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAME: Property lnsurance Cash Reserve ACCOUNT NUMBER: 0078

PURPOSE OF ACCOUNT: Cash reserves for the purpose of covering property insurance premiums

Account for all disbursements, including voids, lost checks, stop payments, etc. in the aiternative, a
computer generated check register can be attached to this report, provided ail the information

requested below is included

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT

No checks issued this reporting period

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 20 Of 33

ATTACHMENT 4H
MONTHLY SUMMARY OF BANK ACTlViTY - WCRKERS COMP CLAlMS ACCOUNT

Name of Debtor: Roman Cathoiic Church ofthe Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning i\/larch 1, 2019 Period ending l\/larch 31, 2019

Attach a copy of current month bank statement and bank reconciiiation to this Summary of Bank
Activity.

NAl\/lE OF BANK: Bank of America BRANCH: New l\/lexico

ACCOUNT NAl\/lE: Workers Compensation Claims Account ACCOUNT NUMBER: 5601
PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program

Workers Comp Ciaims Account

Ending Balance per Bank Statement 5 663

Plus Total Amount of Outstanding Deposits 5 -
l\/linus Total Amount of Outstanding Checks and other debits 5(2,122) *
Ending Balance per Check Register 5(1,459) **(a)

 

*Debit cards must not be issued on this account.

**if Ciosing Balance is negative, provide expianation: Gur third party ciaims processor issues checks
against this account which is maintained and monitored by the Archdiocese of Santa Fe. On occasion,
either large checks or more than expected ciaims are paid and a transfer is not made from the operating
account to cover. The claims processor will notify the Archdiocese of Santa Fe in these instances. A
transfer was made to this account on Aprii 1, 2019 for 510,000 to cover the large check run made on
l\/larch 28, 2019.

The foliowing disbursements were paid in Cash (i:iChec/< here /`fcash disbursements Were authorized
by United$tates Trustee): N/A~ no cash disbursements during the reporting period.

TRANSFERS BETWEEN DEBTOR fN POSSESSiON ACCOUNTS
“Totai Amount of Outstanding Checks and other debits", listed above, includes:

Transferred to Ope rating Account

Transferred to Ope rating Reserve i\/icmey l\/iarl<et Account
Transferred to Payroll Account

Transferred to Cafeteria Account

Transferred to Property insurance Rese rve Account
Transferred to Workers Comp Self insurance Account
Transferred to Workers Comp l\/ic)ney l\/iarl<et Account

iJ>Vi‘./>‘J>Uit/it/i
l

(a) The total of this line on Attachment 4A, 4B, 4C, 4E, 4F, 46 and 4H plus the total of4D must equal the amount
reported as ”Ending Balance" on Schedule of Receipts and Disbursements (Page l\/lOR-2, Line 7).

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 21 Of 33

ATTACHMENTS SH
CHECK REGlSTER - WDRKERS CO|V|P CLAlMS ACCOUNT

Name of Debtor: Roman Catholic Church of the Case Number 18-13027-t11
Archdiocese of Santa Fe

Reporting Period beginning i\/iarch 1, 2019 Period ending l\/larch 31, 2019
NAME OF BANK: Bank of America BRANCH: New l\/lexico
ACCOUNT NAl\/lE: Workers Compensation Ciaims Account ACCOUNT NUMBER: 5601

PURPOSE OF ACCOUNT: To pay claims through the workers compensation self-insurance program

Account for all disbursements, including voids, iost checks, stop payments, etc. in the aiternative, a
computer generated check register can be attached to this report, provided ail the information
requested beiow is included

(See Attached - "Check Register - Workers Comp Ciairns Account”}

ATTACHMENT 6
MONTHLV TAX REPORT

Name of Debtor: Roman Catholic Church ofthe Case Number 18~13027-t11
Archdiocese of Santa Fe

Reporting Period beginning March 1, 2019 Period ending i\/iarch 31, 2019
TAXES OWED AND DUE

Report all unpaid post‘petition taxes including Federal and Sate withholding FiCA, State saies tax,
property tax, unemployment tax, State workmen's compensation, etc.

Date Payment Date Last Tax Tax Return
Name of Taxing Authority Due Description Amount Return Filed Period
N//-\ - No taxes owed during the reporting period

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 22 Of 33

ATTACHMENT 7
SUMMARY OF OFFlCER OR OWNER COMPENSATION

SUMMARY of PERSONNEL AND lNSURANCE COVERAGES

Name of Debtor: Roman Catholic Church ofthe Case Number 18-13027~t11
Archdiocese of Santa Fe

Reporting Period beginning March 1, 2019 Period ending March 31, 2019

Report all forms of compensation received by or paid on behaif ofthe Officer or Owner during the
month. include car allowances, payments to retirement plans, ioan repayments, payments of
Officer/Owner’s personal expenses, insurance premium payments, etc. Do not include reimbursement
for business expenses Officer or Owner incurred and for which detailed receipts are maintained in the

accounting records.

 

 

 

 

Name of Officer or Owner Title Payme nt Description Amount Paid
Archbishopiohn C. Wester President Salary 5 2,517
PERSONNEL REPORT
Fuil Time PartTime

Numberofemployees at beginning of period 69 16
Number hired duringthe period 0 0
Numberterminated or resigned during period 0 0
Numberof employees on payroii at end of period 69 16

 

 

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 23 Of 33

CONFlRMATiON CF fNSURANCE

List all policies of insurance in effect, including but not limited to workers’ compensation, iiability, fire,
theft, comprehensive, vehicle, heaith and life. For the first report, attach a copy ofthe declaration sheet
for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in
which a change occurs during the month (new carrier, increased poiicy limits, renewal, etc.).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent and/or€arrier Phone Number Policy Number Coverage `l`ype Expiration Date Date Premium Due
566X60825; 566XB7078;
566XC0841; 599MA0035;
5891!\0475; 589XA0780;
st Paui Traveiers 800.252.4633 SBSXAM& 589XA5572; Liabiiiiy No expiraion date N/A - No Premium
583XA4754; 1403778;
1404000; 1405084;
1406870; 577JA0682;
577JA6464
Continental ins. Co. 410.540.9999 GAC123191 Liabiiity No expiraton date N/A - No Premium
GreatAmerican lns. Co. 800.545.4269 X04332366; X01182089; Liabiiity No expiraton date N/A - No Premium
Arrowpoint Capital 866.236.7750 :::;:;:;: :tz:;:::;)' Liabiiity No expiraton date N/A - No Premiiim
U.S. Fire lns. Co. 800.690.5520 ML192903; DCL732760 Liability l\io expiration date N/A - No Premium
Catholic Mutua| 800.228.6108 8536 Property; Liability July1, 2019 Monthiy
Safety National 888.995.5300 AGC4058886 Excess Workers Comp iuly 1, 2019 Monthly
C.ivi.G. Agency inc 800.228.6108 0321005'09-116806 Auto july 1, 2019 Monthly
NAS lnsurance Services 888.627.8995 507180 Cyber Security july 1, 2019 Monthly

 

 

The foliowing iapse in insurance coverage occurred this month:

 

N/A - No lapse in insurance coverage during the reporting period

§ Check here if U.S. Trustee has been listed as Certificate Hoider for all insurance poiicies.

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 24 Of 33

ATTACHMENT 8
SlGNlFiCANT DEVELOPMENTS DURiNG REPORTlNG PERiOD

information to be provided on this page, inc/udes, but is not limited to: (l)financia/ transactions that are
not reported on this report, such as the sale ofrea/ estate (attach closing statement),' (2) non-financial
transactions, such as the substitution ofassets or col/atera/,' (3) modifications to loan agreements; (4)
change in senior management, etc. Attach any relevant documents

The ending fund baiance recorded on iine 7 of the Schedule of Receipts and Disbursements includes
amounts heid for others. ASF manages a seif-insurance fund for the workers compensation program
which covers all workers comp related claims throughout the Archdiocese of Santa Fe including parishes,
schools and other catholic related entities. There is a combination of cash, money market and
investment accounts used to fund this program The percentage allocated as funds heid for others for
these particuiar seif-insurance asset accounts is approximateiy 95%.

ASF also manages a reserve cash account for property insurance in which reiated catholic entities
participate (i.e. parishes, schools and other catholic organizations within the Archdiocese of Santa Fe).
Catholic i\/lutuai insurance Group assesses all participant properties and generates a premium biiling
which is forwarded to ASF to pay. Premiums are paid on a monthiy basis by ASF to Catholic l\/lutuai
Group and in turn ASF invoices the parishes, schoois, etc. for reimbursement of their portion ofthe
premiums paid. The percentage allocated as funds heid for others for this particular cash account is

approximateiy 94.6%.

ASF aiso owns shares in the Cathoiic Umbreila Pool which helps to cover particular iiabiiity ciaims within
the Archdiocese of Santa Fe. All participants include ASF, parishes, schoois and other catholic related
organizations within the Archdiocese of Sa nta Fe. The percentage allocated as funds held for other for

this asset is approximately 97.2%.

The following table outlines each account as well as the amount aiiocated to ASF and those funds held

          

 

for others.

z ¢ ceiii,nin`ésirzpii¢ii; f » a ` ii 3531.3:~1;ie":aiiziz¢e 1Asr~i=¢rii¢ii;f'i: "Fiiiiaa`iiéia"iar"oiiieis
Cash - w/c self insurance 5 731,522 5 40,210 5 691,312
Cash - Prop insurance Reserve 609,512 32,984 576,528
Cash - w/c seif insurance ciaims acct (1,459) (80) (1,379)
Money i\/iarket - w/c seif insurance 118,387 6,507 111,880
investment - Cathoiic Umbrelia Pooi 603,474 16,767 586,707
i\/iorgan Stanley Municipal Bonds ~ Self insurance 50,146 2,756 47,390
l\/iorgan Staniey Corporate Fixed income - Self insurance 720,538 39,606 680,932
l\/iorgan Staniey Government Securities - Self insurance 3,847 211 3,636
Morgan Stanley Ce rtificates of Deposit - Self insurance 238,946 13,134 225,812
Bank of America Ce rtificate of Deposit - Seif insurance 1,079,917 59,360 1,020,557

TOTAL 5 4,154,830 5 211,456 $ 3,943,374

 

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 25 Of 33

For receivables in the “Over 90 Days" category, it is noted that ofthe 5289,171 total outstanding
balance, 5243,467 (or “'84%) is attributabie to property insurance invoices due. There is an agreement
between ASF, the parishes, and other catholic related entities who participate in this program to pay the
totai amount over a 12 month period. ASF invoices these premiums at the beginning ofiuiy and each
entity has until June 30 to pay the entire baiance due. The majority of parishes pay on a monthiy basis
and generally pay by June 30. ASF pays all premiums to Catholic i\/lutuai on a monthly basis.

We anticipate filing a Plan of Reorganization and Disciosure Statement within the next 18 months.

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entered 04/18/19 15239:52 Page 26 Of 33

ADDlTiONAL ATTACHM ENTS

”iNCOME DETAiL" -~ in reference to the Schedule of Receipts and Disbursements; A. Cash Saies:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CURRENT CUMULATiVE

income Detaii NICNTH PETi'i'iON TO DATE

Parish Assessments 5321,342 $ 1,367,010
Annuai Catholic Appeal Contributions 226,698 906,792
Contributions from Fundraising and Programs 25,545 60,948
Designated Fund income 23,383 117,100
interest and Divide nd income 12,242 52,124
Realized Unreaiized Gain (i_oss) on investments 29,091 124,726
CatholicFoundation Net investment Activity 38,175 154,327
Catholic Extension Society Net investment Activitv 1,857 5,809
Catholic Health initiatives investment income 10,780 22,045
Gain (i_oss) on Saie of Assets - (Z0,000)
Re ntai income 20,981 86,684
i\/iadonna Retreat Center 9,310 37,432
immacuiate Heart of i\/iary Retreat Ce nter 47,761 105,336
Shared Accounting Service Fee 950 4,450
Tribunal Fees 1,695 7,965
Parish/School Accounting Service Fees 9,389 18,778
Peopie of God Newspaper 2,745 12,673
Communications/TV i\/iass 802 3,379
i\/iass Stipe nds 12,420 38,416
Vocations Second Collection 285 5,656
Vocations Special Appeal » 13,696
l\/iuseum Admission Fee » 125
Audit Fees 13,000 26,000
Cemetery l\/ianagement Fee 2,917 14,584
i\/iisceiianeous income 47 6,560
Total income $811,413 $ 3,172,613

 

 

 

 

 

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 27 Of 33

”BALANCE SHEET AND iNCOME STATEMENT” - in reference to the Schedule of Receipts and
Disbursements; Detail of Other Receipts and Other Disbursements:

Archdiocese of Santa Fe
Balance Sheet
For the periods ending,

Current Assets
Cash and cash equivalents
Annual Catholic Appeai receivable
Receivabies from parishes and others,
current, net

Prepaid expenses, deposits and other
assets

Other Assets
Total Current Assets
Long Term Assets

Investments

Receivables, less current maturities,
net

Land, buildings and equipment, net
Total Long Term Assets
Total Assets

Current Liabiiities
Contributions payable
Accounts payable and accrued

expenses

Funds held for church-related
organizations
Accruai for estimated claims
Accrued workers con“pensation
insurance claims
Other Liabilities
Total Current Liabilities
Long Term Liabiiities
General insurance program iiabiiities
Total Long Term Liabiiities
Total Liabiiities
Net Assets
Total Liabiiities and Net Assets

March 31,
2019

$ 5,160,574
2,927,716
754,529

247,195

227¢293
9,317,307

12,069,540
43,233

5!773¢273
17,886,046

§ 27!203£353

$ 52,103
604,967

214,792

5,223,741
190,892

52¢681
6,354,176

4&90!404
4,490,404

10[844¢579
M

§ 27[203!353

June 30,

2018

$ 698,813
3,194,414
1,120,592

278c 565
5, 292,384

15,173,772
56,861

5:858!946
21,089,579

§26!381,963

$ 132, 103
459,480

306,870

6,400,000
318, 265

wm

7, 623, 027

3£1245068

M§§.

10,747,095

15!634!868

§26£381:963

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 28 Of 33

Archdiocese of Santa Fe
income State ment
For the periods ending,

March 31 june 30
Unrestricted Operating Revenues 2019 2018
Parish assessments $2,869,657 $ 3,811,959
interest and dividend income 107,237 159,266
Depositandioantrustfundinterestandinvestmentincome - (78,659)
Othercontributions 362,011 500,129
lmmacuiate Heart of i\/lary Retreat Center 430,699 567,971
Net realized and unrealized gain (loss) on investments (26,881) (195,595)
Gain (ioss) on sale of assets 1,712,402 184,542
Newspaper(Peopie of God) 105,475 158,773
Second collection vocations 124,105 134,020
i\/lass stipends 118,605 170,268
l\/ladonna Retreat House 97,079 135,993
Other 454,261 523,621
Total unrestricted operating revenues 6,354,647 6,072,289
Unrestricted Ope rating Expenses
Religious salaries 134,951 139,363
Lay salaries 2,515,463 3,463,554
Lay retirement 112,078 147,968
Payroll taxes 187,943 263,962
Personai leave selil:)ack 102,082 86,041
Employee medical insurance 423,215 639,529
Food and housing allowance 26,500 25,465
Priest auto allowance 41,937 43,650
Professionai services 611,282 716,911
Bankruptcy expense 398,645 ~
Travel expense 66,106 83,035
Postage 19,607 34,993
Copy/Print expense 16,987 44,925
insurance expense 603,211 114,766
Utiiity expense 176,033 249,175
Teiephone expense 38,803 50,960
Auto repairs and maintenance 43,140 72,536
Building repairs and maintenance 99,904 139,849
Property tax expense 14,456 14,930
I\/iaintenance contracts 13,203 24,449
Rentai/iease expense 30,983 47,444
Computer expense 11,743 24,128
Suppiies expense 16,322 33,484
Food/Beverage expense 48,495 75,866
Booi</Sui:)scription expense 33,736 58,354
Dues/l\/ieml:)ership fees 53,401 65,412
Conference/Seminar expense 12,116 17,348
Smaii furniture and equipment 56,431 39,261
Department grant expense 49,000 15,000
Archdiocesan/Other subsidies 1,058,411 1,631,447
Special programs expense 102,056 156,857
T\/ mass expense 67,250 113,446
Forgiveness Of debt 14,276 16,510
Grant and donorfunded services 645,614 1,603,562
Designated fund expenses 347,155 450,721
Depreciation expense 73,491 112,988
Other mm 280,359 _M_B§_,N§§"§
Total unrestricted operating expenses 8,547,388 10,877,840
Net assets reieased from restrictions
Satisfaction of donor purpose and time restrictions 648,290 1,603,577
Expiration of Annuai Catholic Appeai time restrictions 2,000,282 2,708,948
Total Net assets released from restrictions 2,648,572 4,312,525
Unrestricted operating revenues iess unrestricted operating expenses 455,831 (493,026)

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 29 Of 33

Dther Unrestricted Revenues (Expenses)
C|aims expense, net

Total other unrestricted revenues (expenses)
Change in unrestricted net assets

Temporarily Restricted Revenues (Expenses)
Annual Catholic Appeai contributions
Contributions from fundraising and programs
Change in investments held by the Catholic Foundation
Change in investment held by Catholic Extension Society
Net assets reieasecl from restrictions
Satisfaction of donorpurpose and time restrictions
Expiration of Annual CathoiicAppeai time restrictions

Change in temporariiy restricted net assets

Permanently Restricted Revenues (Expenses)
Change in investment held by Catholic Foundation
Change in investment held by Catholic Extension Society

Change in permanently restricted net assets

Total change in net assets

455,831

2,€)00,282
637,915
34,167
(1,569)

(643,290)
(2,000,232)

22,224

1, 500
769
2,269

(4,613,929)
(4,613,929)

(5,111,955)

2,713,249
933,436
390,322

1,038

i1,603,577)

(2,708, 948)
{268, 980)

8,813
209, 884

2 18,698

$ 480,325 $(5,162,237)

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 30 Of 33

“OVER 90 DAYS” Listing - in reference to Attachment 1 Monthly Accounts Receivabie Reconciliation
and Aging Scheduie:

Receivable Baiance

Customer Date Due Status

1/30/2015 100.00
two years

3/2/2015 212.75
two years

3/30/2015 212.75
two years

5/30/2013 .00
two years

Our Lady of the Most Holy Rosary 9/30/2017 .79

collectibie
10/30/2018 ~OO In collection
11/30/2018 .25 In collection

8/30/2013 .00
two years

6/30/2017 -OO In collection
9/30/2018 -OO In collection
Faithworkg 12/30/2016 -OO ln collection
Fa;thworks 1/30/2017 -OO In collection

5/30/2015 .00
two years

6/30/2015 .OO
two years

2/11/2018 ~OO In collection
2/11/2018 .OO In CO||eCtiOn
2/13/2017 -OO In collection

5/30/2013 .00
two years

6/30/2013
two years

6/30/2013
two years

Sacred Heart ~ Aibuquerque 7/31/2018
collectible

St. Anne - Aibuquerque 7/31/2018
collectible

6/30/2013
two years

1 1/30/2013
two years

1/30/2014
two years

1/30/2014
two years

1/30/2014
two years

3/30/2014
two years

4/30/2014
two years

5/30/2014
two years

6/30/2014
two years

9/30/2014
two years

10/30/2014
two years

12/30/2014
two years

1/30/2015
two years

 

*individual Names Redacted

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 31 Of 33

1/30/2015 200.00
two years

3/30/2015 425.00
two years

3/30/2015 425.00
two years

4/30/2015 425.00
two years

4/30/2015 10.00
two years

4/30/2015 425.00
two years

3/28/2018 200-00 In collection

5/30/2015 400.00
two years

5/30/2015 375.00
two years

5/30/2015 350.00
two years

5/30/2015 425.00
two years

6/30/2015 300.00
two years

7/30/2015 425.00
two years

7/30/2015 450.00
two years

8/30/2015 425.00
two years

11/30/2015 450,00
two years

12/30/2015 150.00
two years

Fun Catholic Travel 12/30/2016 170100 In collection
Fun Catholic Travel 5/30/2018 408.25 In Coiiectign
Fun Catholic Travel 6/30/2018 408.25 In Co\iectign
6/30/2016 125.00 In collection

3/2/2017 75.00 In collection

3/30/2017 150.00 In collection

9/30/2018 355.00 In collection

5/30/2017 35-00 In collection

6/30/2017 125.00 In colleCtiOn

6/30/2017 25-00 In collection

7/30/2017 75-00 In collection

7/30/2017 75~00 In collection

7/30/2017 125.00 In collection

9/30/2017 150.00 In collection

9/30/2017 5.00 In collecthn

10/30/2017 150‘00 In collection

3/2/2018 125.00 In collection

3/28/2018 200.00 In collection

3/28/2018 ZO0.00 In Co|ie(;tion

3/28/2018 ZO0.00 In collection

3/28/2013 200-00 In collection

3/28/2018 200-00 In collection

3/28/2018 ZO0.00 In collectiOn

3/28/2018 200.00 In collection

3/28/2018 200.00 In collection

3/28/2018 ZO0.00 ]n Co||e(;tion

3/30/2018 5.00 In collection

4/25/2018 150-00 In collection

 

*individual Names Redacted

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 32 Of 33

Mariach Extravaganza (Fiesta de Santa Fe) 7/30/2018 753. 25 In Coiiection
7/30/2018 150.00 In collection
7/30/2018 264.41 In collection
8/30/2018 664-41 In collection
‘9/30/2018 664-41 In collection
8/30/2018 25.00 In Co\|ecti@n
8/30/2018 125.00 In Co|iection
8/30/2018 75-00 In collection
9/30/2018 150.00 In Co|iection

10/30/2018 100-00 In collection
10/30/2018 125.00 In Co||ection
11/30/2018 125.00 In Co|iection

St. `ihomas Aquinas University Parish 7/31/2018 6,387. 53
collectible

Santo Nino Regional Catholic Schoo| 10/30/2018 4.90
collectibie

Santo Nino Regional Catholic Schoo| 8/30/2014 16.25
collectible

Santo Nino Regional Catholic Schoo| 8/30/2018 86.47
collectible

Santo Nino Regionai Catholic Schoo| 9/30/2018 86.47
collectible

Shrine of St Bernadette 7/31/2018 5,651.83
collectible

Catholic Charities - Aibq 7/31/2018 13,661.77
coliectible

St. Charies Borrorneo 7/31/2018 13,472.11
collectible

Catholic Charismatic Center 4/30/2017 50.00
collectible

Catholic Charismatic Center 5/30/2017 262.00
collectible

BUSINESS OFFICE/St. Francis Xavier - Aibuquerque 7/31/2018 3,797.28
coiiectible

Shrine of the Litt|e F|ower/St.`iherese of the Infant 7/31/2018 5,582.76
co|iectib|e

San Ignacio 7/31/2018 2, 867.80
collectible

San Jose - Albuquerque 7/31/2018 5,870.00
collectible

San Jose - Anton Chico 7/31/2018 2,043.71
collectible

Our Lady of Beien 8/30/2017 102.69
collectible

Our Lady of Beien 4/30/2016 2,600.00
collectible

Sll\/er OWl 1/30/2018 100.00 In Coi|ection

St. Patrick - Chama 5/30/2016 142.00
collectible

St. Patrick - Chama 8/30/2015 688. 00
collectible

St. Patrick ~ Charra 7/31/2018 3,125.07
collectible

St. Patrick - Chama 8/30/2016 7, 623. 67
collectible

St. Patrick - Chama 8/30/2017 9, 254. 70
collectible

 

*individual Names Redacted

CaSe 18-13027-'[11 DOC 165 Filed 04/18/19 Entei’ed 04/18/19 15239:52 Page 33 Ol 33

